         Case 2:18-cv-00091-MHT-SMD Document 107 Filed 02/12/21 Page 1 of 1
                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF ALABAMA
                                               UNITED STATES COURTHOUSE
                                                MONTGOMERY, ALABAMA

                                                  February 12, 2021
  DEBRA P. HACKETT                                                                               MAILING ADDRESS:
    CLERK                                                                                        One Church Street, Suite B-110
                                                                                                 MONTGOMERY, AL 36104
                                                                                                 (334)954-3610



  David J. Smith, Clerk
  United States Court of Appeals for the 11th Circuit
  ELBERT PARR TUTTLE COURT OF APPEALS BU1LDNG
  56 Forsyth Street, N.W.                                  Re:       District Court No. 2:18-cv-00091-MHT-SMD
  Atlanta, Georgia 30303                                             Darcy Corbitt et al v. Hal Taylor, et al
                                                                     Court of Appeals No.

Enclosed are documents regarding an appeal in this matter.
:        Copy of NOTICE OF APPEAL, docket entries, judgment and opinion/order appealed from.

:        First Notice of Appeal: Yes   9    No   9   Other notices (dates):

9        Other:

:        The Judge or Magistrate Judge appealed from is: JUDGE MYRON H. THOMPSON

:        The Court Reporter (s) are: PATRICIA STARKIE

9        A hearing was not held in the case.

:        An audio tape is available for transcription of the court hearing

:        The appellant DOCKET FEE has been paid: NO        : YES 9 Date paid:
9        Motion for CERTIFICATE OF APPEALABILITY pending:

9        Motion for APPOINTMENT OF COUNSEL pending:

9        Appellant has been Granted 9 or Denied 9 IFP [In Forma Pauperis]
9        Appellant has been Granted 9 or Denied 9 the issuance of a Certificate of Appealability

9        CJA USCA Letter appointing counsel:

9        Certified record on appeal consisting of : Volume(s) of pleadings;       PSI (s);    Volume(s) of transcript;
           Folder(s) of exhibits/depositions;      Supplemental file(s)
9        ORIGINAL PAPERS:          Volume(s) of pleadings;         Volume(s) of transcript;       folder of exhibits

9        This is an appeal of a bankruptcy order. Bankruptcy Judge

9        This is a DEATH PENALTY appeal.

                                                                  Very truly yours,

                                                                  Donna M. Norfleet
                                                                  Deputy Clerk
